Exhibit 99.7 MERIDIAN WASTE SOLUTIONS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2015 AND FOR THE YEAR ENDED DECEMBER 31, 2014 MERIDIAN WASTE SOLUTIONS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS Unaudited Pro Forma Combined Consolidated Balance Sheets 3 Unaudited Pro Forma Combined Consolidated Statements of Operations 4 Notes to the Unaudited Pro Forma Combined Consolidated Statements 6 1 MERIDIAN WASTE SOLUTIONS, INC. AND SUBSIDIARIES Exhibit 99.3 On December 22, 2015, Meridian Waste Solutions, Inc. and subsidiaries (the “Company”) completed its acquisition of Christian Disposal LLC, and subsidiary (“Christian Purchase Agreement”). Pursuant to the Christian Purchase Agreement, the Company acquired 100% of the membership interests of Christian Disposal in exchange for the following: (i) Thirteen million dollars ($13,000,000) and working capital adjustments; (ii) One million seven hundred fifty thousand shares (1,750,000) of the Company’s common stock; (iii) Convertible promissory note in the amount of one million two hundred fifty thousand dollars ($1,250,000), bearing interest at 8% per annum (the “Seller Note”); and (iv) Two million dollars ($2,000,000), payable upon completion of an extension under a certain contract to which Christian Disposal is party, in accordance with, and subject to any applicable reductions set forth in the Purchase Agreement. Simultaneous with the closing thereof, Christian Disposal LLC, and subsidiary, entered into a Lease Agreement, in which, the Company leased 4551 Commerce Avenue, High Ridge, Missouri, for a five-year term at a monthly rent of $6,500. Additionally, the Company entered into an employment agreement with an executive employee for a term of five years. Concurrently, the Company completed an asset purchase agreement with WCA Waste Corporation (the “Eagle Purchase Agreement”). The Company acquired all of the assets of Eagle Ridge Landfill, LLC (“ERL”), its rights and properties related to such business of ERL, which includes certain assets and operations of the Eagle Ridge Hauling Business (“ERH”) and certain debts, in exchange for $9,506,500, subject to a working capital adjustment. The unaudited pro forma combined consolidated balance sheet at September 30, 2015 combines our historical consolidated balance sheets at September 30, 2015 with the financial statements of the businesses acquired at December 22, 2015, and gives effect to the Company’s acquisitions and related financing as if such transactions occurred prior to December 22, 2015. The unaudited pro forma combined consolidated statements of operations for the nine months ended September 30, 2015 and the fiscal year ended December 31, 2014 combines our historical consolidated statements of operations for the periods then ended with the financial statements of the businesses acquired at December 22, 2015, and gives effect to the Company’s acquisitions and related financing as if such transactions occurred prior to December 22, 2015. The acquisitions have been accounted for by the acquisition method of accounting. The unaudited pro forma combined consolidated financial information sets forth the preliminary allocation of the purchase price for the acquisitions based upon the estimated fair value of the assets acquired at the date of acquisition using available information. The preliminary purchase price allocation may be adjusted as a result of the finalization of our purchase price allocation procedures. The unaudited pro forma combined consolidated financial information reflects pro forma adjustments that are based upon available information and certain assumptions that we believe are reasonable. The unaudited pro forma combined financial information does not purport to represent our results of operations or financial position that would have resulted had the acquisitions and related financing transactions which pro forma information has been consummated as of the dates indicated. Additionally, the unaudited pro forma combined consolidated statements of operations should not be considered indicative of expected future results. Furthermore, no effect has been given in the unaudited pro forma combined statements of operations for synergistic benefits that may be realized through the combination of Christian Disposal LLC and Eagle Ridge Landfill, LLCbusinesses or the costs that will be incurred in integrating the operations of the businesses. The unaudited pro forma combined consolidated financial statements and accompanying notes should be read in conjunction with the historical financial statements and the notes thereto for Meridian Waste Solutions, Inc. that are included in our Annual Report on Form 10-K for the Year Ended December 31, 2014 filed with the Securities and Exchange Commission (SEC) on April 15, 2015, our Quarterly Report on Form 10-Q for the period ended September 30, 2015 filed with the SEC on November 16, 2015, and the historical financial statements of the acquired businesses, Christian Disposal, LLC, ERL, and ERH, that are filed as Exhibits 99.1 and 99.2 to our Current Report on Form 8-K/A filed on March 29, 2016. 2 MERIDIAN WASTE SOLUTIONS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2015 Historical Meridian Waste Solutions (1) Christian Disposal (3) Eagle Ridge Landfill (3) Eagle Ridge Hauling (3) Pro Forma Adjustments Pro Forma Combined Assets Current assets: Cash $ $ $ $
